Citation Nr: 0121631	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
lumbosacral spine.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1977 to 
January 1995.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO).

An October 1995 rating decision granted service connection 
for degenerative joint disease and degenerative disc disease 
of the cervical and lumbar spine; a 10 percent disability 
evaluation was assigned from February 1, 1995.  The veteran 
expressed disagreement with the assigned disability 
evaluation.  In a March 1998 rating decision, the RO 
separated the spine disabilities.  A 10 percent evaluation 
was assigned to the degenerative joint and disc disease of 
the lumbosacral spine from February 1, 1995.  A 10 percent 
evaluation was assigned to the degenerative joint and disc 
disease of the cervical spine from February 1, 1995.  The 
case was thereafter transferred to the Board in May 2000.

In June 2000, the Board denied the veteran's claims of 
entitlement to a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
lumbosacral spine, and entitlement to a disability evaluation 
in excess of 10 percent for degenerative joint and disc 
disease of the cervical spine.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

While the case was pending at the Court, the veteran's 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication. The Court granted the joint motion in a 
December 2000 order.  The case was then returned to the 
Board.



REMAND

The joint motion concluded that the Board had failed to 
consider the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5285 [residuals of fracture of vertebra] in light of an 
August 1988 X-ray study in service which documented the 
presence of mild wedging at L2.  The Board notes that a 
January 1996 Magnetic Resonance Imaging study of the lumbar 
spine also demonstrated the presence of slight anterior 
wedging.  

The joint motion also essentially concluded that the Board 
had failed to adequately discuss the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 in relation to the veteran's lumbar spine 
disability, and that the Board further did not adequately 
address the significance of the left paravertebral muscle 
spasm that the veteran demonstrated on his most recent VA 
examination in September 1998.  The joint motion requested 
that the Board consider whether another VA examination of the 
veteran's service-connected lumbar and cervical spine 
disabilities was therefore warranted.

Reasons for remand

After review of the record, and in order to address the 
concerns expressed in the joint motion, particularly with 
respect to application of 38 C.F.R. §§ 4.40 and 4.45, see 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes 
that another VA examination of the veteran is warranted.  

In addition, although not referenced in the joint motion of 
the parties, the Board notes that following the Board's June 
2000 decision, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It applies to this case.  The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant  
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.  The RO has not had the opportunity to apply 
the provisions of the VCAA to the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
pending claims.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file all records identified by the 
veteran, to include from the 
Samaritan Health Care Hospital, 
which are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by 
his service-connected degenerative 
joint and disc disease of the 
lumbosacral and cervical spines.  
Any diagnostic studies deemed to be 
necessary by the examiner should be 
performed.

The examiner should specifically 
comment on whether any demonstrable 
deformity of a vertebral body is 
present.  Ranges of motion, in 
degrees, should be recorded, to 
include that portion of range of 
motion limited by pain, as well as 
normal ranges of motion for 
comparison.    The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The examining 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
If the examiner deems it to be 
necessary, specialist consultations 
should be scheduled.  The 
examination report must be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA.  Then, the 
RO should readjudicate the issues on 
appeal.  In readjudicating the 
veteran's claims, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities, to include DC 
5285.  The RO should also consider 
the application of 38 C.F.R. §§ 4.40 
and 4.45.  

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issues in appellate status and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should be provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


